In the four above-entitled actions, the defendant appeals to this court from orders of the County Court, Rockland County, denying its motions for a nonjury trial; the order in the first action having been entered Hovember 26, 1962, and the order in the other three actions having been entered December 24, 1962. The appeals were erroneously taken to this court. The Appellate Term of the Supreme Court in the Second Judicial Department is presently vested with the jurisdiction of appeals from the County Court, Rockland County. These appeals are, therefore, transferred to said Appellate Term of the Supreme Court (see N. Y. Const., art. VI, § 5, subd. b; § 8, subd. d; Second Dept., Order Ho. 47, July 12, 1962). Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hill, JJ., concur.